DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/22/2022 has been entered.
 

Drawings
The drawings were received on 08/05/2020.  These drawings are acceptable.

Claims Status
Claims 1-20 are pending for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8-10, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhalgren et al. (Dhalgren; US 2005/0065711) and Ujiie et al. (Ujiie; US 2017/0098371) and further in view of Albornoz (Albornoz; US 2015/0310742) and Cho et al. (Cho; KR Pub. No. 20090002855).
As per claim 1, Dahlgren teaches a method comprising: 
receiving an indication of detection, by a vehicle sensor, of an occurrence of a dangerous event relating to operation of a vehicle (data related to one or more vehicle conditions is collected by one or more sensors and a processor, see e.g. para. [0034-36], wherein one or more of the collected data can indicate an occurrence of a dangerous event related to operation of the vehicle as explained in proceeding paragraphs); 
receiving at a processor, information associated with the dangerous event relating to the operation of the vehicle, wherein the information comprises a timestamp and a location of the dangerous event (the collected data related to the dangerous event is received at a processor and an indicator, wherein the collected data may include location data, see e.g. para. [0038], and time data, see e.g. para. [0086], of the dangerous event); 
generating and transmitting a notification message wherein the notification message comprises information associated with the dangerous event (a notification message is outputted comprising event information; see e.g. para. [0040]). 
Dahlgren does not explicitly teach that a header of the notification message provides header information sufficient for a recipient to accept the notification message as relevant or discard the notification message as irrelevant. However, Dahlgren teaches that the disclosed vehicle communicates to a central facility 12 via a communication network 16 using cellular communication, Internet and so forth (see e.g. para. [0082]). Since it is known in the art of Internet communication that the communication packet comprises at least a header including destination addresses and a payload/body, the receiving central facility 12 can reject the communication if the destination information in the header does not match with the central facility and/or the transmitting vehicle is not an intended vehicle.
Dahlgren does not teach enabling a recipient to accept the notification message in response to the location identified in the header being within a predetermined distance from the recipient, and to discard the notification message in response to the location identified in the header being outside of a predetermined distance from the recipient. 
Ujiie, however, teaches enabling a recipient to accept the notification message in response to the location identified being within a predetermined distance from the recipient (a recipient located in predetermined distance from the event location is enabled to accept the messages regarding a dangerous event; see e.g. para. [0093-94] and FIG. 7), and to discard the notification message in response to the location identified in being outside of a predetermined distance from the recipient (the events outside of search range 71, see e.g. FIG. 7, are automatically discarded in response to the identified location of a dangerous event as being outside of the range; see e.g. para. [0072-78]). Even though Ujiie does not teach that the location is identified in a communication header, one or more communication packets may comprise location data, see e.g. para. [0055] and FIG. 2-4 of Ujiie. Dahlgren also teaches to include the location information in a header or in a payload (see e.g. para. [0040] of Dahlgren). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dahlgren and Ujiie in order to include the location data in a sent or received data packet (in a header or payload) for the purpose of carrying out processing at the local device to determine an impeding danger which in turn reduce burden for a server. 
Dahlgren and Ujiie do not teach that the information associated with the dangerous event comprises a severity rating. 
Albornoz, however, teaches communicating one or more event messages which can be assigned priority levels based on severity of the event e.g. collisions, excessive speed, and sudden decelerations in decreasing order of severity (see e.g. para. [0083]). Similary, it would have been obvious to a skilled person to assign priority levels to the outputted messages in the disclosed systems of Dahlgren and/or Ujiie based on severity of the determined events. 
Dahlgren, Ujiie and Albornoz are in a same or similar field of endeavor, therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of faster dissemination of severe events through communicating network as suggested by Albornoz (see e.g. para. [0083]). 
Dahlgren, Ujiie and Albornoz do not teach that the header information comprises at least the location information, the timestamp, and the severity of the dangerous driving event. 
Cho, however, teaches that header information may comprise at least location information (see e.g. page 7, lines 16-22 and lines 32-35 and page 20, last seven lines). Similarly, the communication in the disclosed prior art system can include a location information in communication header(s) such that that receiving terminal may process or discard incoming data. 
Dahlgren, Ujiie, Albornoz and Cho are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved reliability and/or improving power or battery usage by reducing processing of unwanted data. 
As per claim 2, the method of claim 1 as taught by Dahlgren, Ujiie, Albornoz and Cho, wherein the notification message comprises an indication of vehicle density in an area surrounding the vehicle (Dahlgren further teaches vehicle would calculate average speed and also perform some simple statistical analysis on the speed samples, looking for activities such as unusual stop-and-go conditions or traffic jams, wherein unexpected traffic flow as an event, including some information on the conditions, the time, and the coordinates of the event could be dispatched to the call center; see e.g. [0086]). 
As per claim 5, the method of claim 1 as taught by Dahlgren, Ujiie, Albornoz and Cho, wherein Dahlgren teaches the event type is a tire slippage event, a dynamic stability control event, an emergency braking event, an antilock braking event, a visibility event, or a dense vehicle environment event (the one or more sensors which can measure one or more conditions related to vehicle to determine whether an event has occurred comprise anti-lock brakes, traction control system and so forth; see e.g. para. [0047]). 
As per claim 6, the method of claim 1 as taught by Dahlgren, Ujiie, Albornoz and Cho, wherein Dahlgren does not explicitly teach the notification message is communicated to vehicles within a specified distance of the location of the occurrence of the dangerous event relating to the operation of the vehicle.
Albornoz, however, teaches notification message is communicated to vehicles within a specified distance of the location of the occurrence of the dangerous event relating to the operation of the vehicle (the determined dangerous condition is communicated to relevant vehicles in the network which is determined by comparing their expected travel routes with location of the event [see e.g. para. 0045], wherein the relevant vehicles would receive the communication when they are within a specified distance to the location of the event). 
Dahlgren, Ujiie, Albornoz and Cho are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for determination of a dangerous vehicle, based on one or a plurality of collected messages, which improves road safety as suggested by Albornoz (see e.g. para. [0114]). 
As per claim 7, the method of claim 1 as taught by Dahlgren, Ujiie, Albornoz and Cho, Dahlgren teaches that the method further comprising: aggregating a plurality of indications of detection, by vehicle sensors, of occurrences of a dangerous event relating to operation of a respective vehicle (the collected data is aggregated using the data aggregator-analyzer with other notifications, events or messages [wherein the messages or notifications], see e.g. para. [0084-86], indicating occurrences of dangerous event[s] as discussed earlier).
Even though Dahlgren does not teaches that a plurality of these collected messages are used to determine the hazardous condition, it would have been obvious to use a plurality of messages to determine the dangerous event since reliability of the dangerous condition reporting would be increased if a number of different vehicle report the same dangerous condition or event. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dahlgren, Ujiie and Albornoz for determination of a dangerous event based on one or a plurality of collected messages from based on desired of reliability which gives improved assessment of the dangerous event to approaching drivers.
As per claim 8, the method of claim 7 as taught by Dahlgren, Ujiie, Albornoz and Cho, wherein the notification message further comprises an indication of the same location and an indication of a dangerous condition (Dhalgren teaches outputting notification message, wherein the notification message comprising event information which includes location data and event indicator that a [dangerous] event has occurred; see e.g. para. [0036-40] and [0045]). 
As per claims 9 and 17, they are interpreted and rejected as claim 1. 
As per claim 10, it is interpreted and rejected as claim 2. 
As per claim 13, it is interpreted and rejected as claim 5. 
As per claim 14, it is interpreted and rejected as claim 6. 
As per claim 15, it is interpreted and rejected as claim 7. 
As per claim 16, it is interpreted and rejected as claim 8. 
As per claim 18, the computer program product of claim 17 as taught by Dahlgren, Ujiie, Albornoz and Cho, wherein Dhalgren does not teach that the notification message further comprises road attribute data of a road the vehicle is on at the time of the occurrence of the dangerous event, and wherein the road attribute data comprises data indicating a number of lanes, an indication of an existence of an elevated structure on the edge of the road, a road type, or a road gradient.
Albornoz, however, teaches notification message further comprises road attribute data of a road the vehicle is on at the time of the occurrence of the dangerous event, and wherein the road attribute data comprises data indicating a number of lanes, an indication of an existence of an elevated structure on the edge of the road, a road type, or a road gradient (notification message contains data describing the position of the node and the speed limit for the road in which the node is located; this position data contains, information about the type of road; see e.g. para. [0086]). 
Dahlgren, Ujiie, Albornoz and Cho are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for determination of a dangerous vehicle, based on one or a plurality of collected messages, which improves road safety as suggested by Albornoz (see e.g. para. [0114]). 
As per claim 20, the method of claim 1 as taught by Dahlgren, Ujiie, Albornoz and Cho, wherein Dhalgren teaches the notification message further comprises vehicle dynamic data of the vehicle, and wherein the vehicle dynamic data comprises data indicating a dynamic situation of the vehicle immediately prior to the time of the occurrence of the dangerous event or at the time of the occurrence of the dangerous event (the outputted message can comprises one or more sensor data as discussed in analysis of merits of claim 1, wherein the one or more sensors which can measure one or more conditions related to vehicle to determine whether an event has occurred comprise anti-lock brakes, traction control system and so forth, see e.g. para. [0047]; data regarding the anti-lock brakes, traction control system would relate to dynamic data of the vehicle and is correlated with dynamic event before or at the time of event occurrence). 

Claim 3, and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhalgren, Ujiie, Albornoz, Cho, as applied to claim 2 or 10, and further in view of Koshizen et al. (Koshizen; US 2013/0103295).
As per claim 3, the method of claim 2 as taught by Dahlgren, Ujiie, Albornoz and Cho, wherein Dahlgren does not explicitly teach that the indication of vehicle density in an area surrounding the vehicle comprises a number of moving objects or vehicles surrounding a vehicle within a predetermined range of the vehicle. 
Koshizen, however, teaches indication of vehicle density in an area surrounding the vehicle comprises a number of moving objects or vehicles surrounding a vehicle within a predetermined range of the vehicle (a traffic amount which is the number of vehicles passing a predetermined point in a predetermined time and traffic density which is the number of vehicles present in a predetermined distance range, with respect to own vehicle; see e.g. para. [0054] and [0106]). 
Dahlgren, Ujiie, Albornoz, Cho and Koshizen are in a same or similar field of endeavor, therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of avoiding traffic areas as suggested by Koshizen (see e.g. para. [0011]).
As per claim 11, it is interpreted and rejected as claim 3. 

Claim 4, and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhalgren, Ujiie, Albornoz, Cho, as applied to claim 1 or 9, and further in view of Ziegler et al. (Zeigler; US 2010/0039247).
As per claim 4, the method of claim 1 as taught by Dahlgren, Ujiie and Albornoz, wherein Dahlgren does not explicitly teach that the notification message comprises information associated with operation of the vehicle before the dangerous event occurrence. 
Ziegler, however, teaches a report may be generated and wirelessly communicated to an application server upon detecting a triggering event to preserve the information recorded over the window, such as to capture position information over a period of time may include at least one or just before, the event, just after the event or both before and after the event (see e.g. para. [0183]). It would have been obvious to one of ordinary skill in the art that the outputted notification in the disclosed systems of Dahlgren and/or Ujiie can comprise data or information before a dangerous event actually takes place. 
Dahlgren, Ujiie, Albornoz, Cho and Ziegler are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dahlgren, Ujiie, and Albornoz along with those of Ziegler because it can save valuable lives by rescuing a driver inside a vehicle and in need of help which is now located much farther from actual point of incident or event which is desired. 
As per claim 12, it is interpreted and rejected as claim 4. 

Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhalgren, Ujiie, Albornoz, Cho, as applied to claim 18, and further in view of Duncan et al. (Duncan; US 2014/0379385).
As per claim 19, the computer program product of claim 18, wherein the road attribute data as taught by Dahlgren, Ujiie and Albornoz. Albornoz, however, does not teach that the road attribute data comprises data indicating lane attributes, and wherein the lane attributes comprise a lane the vehicle is in at the time of the occurrence of the dangerous event, an angle to a lane marker, a curvature of a marker, or a position relative to a lane marker.
Duncan, however, teaches that road attribute data comprises data indicating lane attributes, and wherein the lane attributes comprise a lane the vehicle is in at the time of the occurrence of the dangerous event, an angle to a lane marker, a curvature of a marker, or a position relative to a lane marker (the disclosed system teaches that driving data includes sensor data, wherein driving data include location data such as global positioning system (GPS) data, wherein the location data may further include a map coordinate, includes a road name, and/or indicates a traffic lane in which the vehicle was located; see e.g. [0041] and [0075]).
Dhalgren, Ujiie, Albornoz, Cho and Duncan are in a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings their teachings in order to determine environment data including visibility which can be used to determine optimal speed to determine whether the driver was at fault during an event such as an accident.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688